Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	The objection to claims 6 and 7, set forth in the Non-Final Office Action mailed on 8/18/2021, has been withdrawn because of the amendment filed on 11/18/02021.
3.	The interpretation of claim 1-15 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 8/18/2021, has been maintained.
4.	Applicant’s arguments, see remarks page 5, filed 11/18/2021, with respect to the rejection(s) of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description requirement have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 5, regarding amended claim 5 that, “Reference is made to paragraph [0009] which specifically states that the in some embodiments, and AC excitation unit configured to condition said DC input to provide AC excitation to said VDT. This is, quite simply, an inverter. Further it is noted that in paragraph [0049] the unit 322 is specially called out and shown in FIG. 3. That it produces an AC current is known because unless an AC current 
Examiner Response:
Applicant’s arguments, see page 5 above is persuasive. Therefore the rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph, as failing to comply with the written description requirement has been withdrawn. However applicant did not incorporate the limitation “AC excitation unit” from the specification to the claim. Therefore the interpretation of claims 5 and 9 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, set forth in the Non-Final Office Action mailed on 8/18/2021, has been maintained. See the interpretation explained below.

5.	Applicant’s arguments, see remarks page 5-7, filed 11/18/2021, with respect to the rejection(s) of Claims 1, 3, 5-7 and 11-14 under 35 U.S.C. 102 (a) (1) as being anticipated by Nouhaud in the US Patent Application Publication Number US 20160214730 Al have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-7, regarding amended independent claim 1 that “Applicant respectfully disagrees with the position in the Office Action that Nouhaud discloses a VDT with first and second DC output signals each indicating an individual position of an input shaft. It rather seems that each RVDT in Nouhaud outputs only one DC signal indicative of the position, 
To make this clearer, claim 1 has been amended to require the features of previous claim 7 so as to clarify how the first AC output means and the second AC output means are provided on separate output circuits with individual AC/DC converting means. This provides two separate DC position outputs from only a single VDT.
………. Thus, based on the amendment to claim | (as well as claim 12 which has been similarly amended) all claims are in allowable condition.”

Examiner Response:
Applicant’s arguments, see page 6 above have been fully considered and is persuasive. Therefore the rejection has been withdrawn. However applicant has amended the claims and added the limitation from dependent claim 6 and 7 and also clears the limitation of the two AC output signals which changes the scope of the claim and necessitates a new ground of rejection. The following amended limitations are added in claim 1, “said VDT; comprising a primary coil configured to provide a magnetic field, and first and second secondary coils electromagnetically coupled to the primary coil, and wherein movement of said input shaft varies a voltage induced by each of the secondary coils, said varied induced voltages thereby indicating said positions of said shaft; wherein the first secondary coil configured to output a first AC output signal, and the second secondary coil is configured to output a second AC output signal;
wherein said first AC output signal means is connected to a first output circuit and said second AC output signal means is connected to a second output circuit and;
wherein said first AC/DC converting means is provided on said first output circuit and said second AC/DC converting means is provided on said second output circuit.” Before claim recites “said VDT comprising first and second AC signal output means that are configured to output a first AC output signal and a second AC output signal”. Now amended claim specifies first secondary coil output first ac output signal and second secondary coil outputs second AC output signal and which necessities a new ground of rejection and overcomes the reference  Nouhaud (US 20160214730 A1). Therefore Sloat (US 20180038714 A1) is applied to meet at least the amended limitation. Claim 1 is now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sloat et al. (US 20180038714 A1). Applicant’s argument is moot in view of the newly applied reference. See the rejection set forth below

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims 1-5, 8-13 and 15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application in claims 1-15, the limitations, “a first AC/DC converting means”, “a second AC/DC converting means”, “first AC output means”, “second AC output means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation “a first AC/DC converting means” is modified by functional language “to convert said first AC output signal to a first DC output signal" in claim 1. The limitation “a second AC/DC converting means” is modified by functional language “to convert said second AC output signal to a second DC signal”. The limitation “first AC output means” is modified by functional language “to output a first AC output signal and a second AC output signal respectively”. The limitation “second AC output means” is modified by functional language “to output a first AC output signal and a second AC output signal respectively”.

From the specification “AC/DC converting means” can be in Paragraph [54] of the present application PGPUB “This is achieved by the generated AC output signal provided by AC signal output means, AC voltage V.sub.ACA that is induced in the first secondary coil 313 being provided to a RMS (Root Mean Square) to DC converter 333, to thereby provide a DC voltage 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “AC excitation generation unit, gain calibration unit”, in the dependent claims 5 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 5 recites “AC excitation generation unit” coupled with the functional language “configured to condition said DC input to provide AC excitation to said VDT.”, the recited “gain calibration unit” in claim 9, coupled with the functional language “to adjust the output gain of the gain calibration unit”.
The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application PGPUB NO US 20200240813 A1 discloses:
In paragraph [0056], “Gain calibration unit 332 and offset calibration unit 331 may be implemented by a digital potentiometer (for example, a digipot, E2pot etc.) in order to adjust the gain of the first (and second secondary) coil 313 to leverage production constrains on the RVDT 310, as well as minimize the RVDT 310 volume and cost”.
In paragraph [0009], “AC excitation unit is considered in some embodiments, and AC excitation unit configured to condition said DC input to provide AC excitation to said VDT. This is, quite simply, an inverter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein said first AC output signal means is connected to a first output circuit and said second AC output signal means is connected to a second output circuit.” The meaning of the language is unclear. It is not clear which one is “said first ac output signal means” and which one is “said second AC output signal means”. Is “the first ac output signal means” “a first ac output signal” and similarly “a second ac output signal means” “a second ac output signal”. Claim recites “said first and said second ac output signal means” but first and second ac output signal means is not disclosed before. Therefore the claim language is not clear.

For purposes of the present examination the limitation the “first ac output signal means” construed to mean “a first ac output signal” and similarly “second ac output signal means” construed to mean “a second ac output signal”.  Clarification is required so that the scope of the claim is clear.  


Claims 2-5, 8-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1 and 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5 and 11-13  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sloat et al. (Hereinafter “Sloat”) in the US patent Application Publication Number US 20180038714 A1.

Regarding claim 1, Sloat teaches a position sensing system [100] in Figure 1 for sensing a position of an input shaft [128] of a variable differential transformer (VDT) [120] (a control system, and more particularly relates to determining a position of a moveable device within a system; Paragraph [0001] Line 1-3; The system 100 further includes a variable displacement transformer (VDT) 120. The VDT 120 may be a linear variable displacement transformer (LVDT) or a rotary variable displacement transformer (RVDT); Paragraph [0016] Line 1-3) comprising:
said VDT [120] in Figure 1; comprising 
a primary coil [122] configured to provide a magnetic field (The VDT 120 may include a primary coil 122. The primary coil 122 receives an input an alternating current (AC) signal from a Digital to Analog Converter (DAC) 130; Paragraph [0017] Line 1-4), and 
first [124] and second secondary [126] coils electromagnetically coupled to the primary coil [122] (The VDT 120 may further include two secondary coils 124 and 126 and a shaft 128. The shaft 128 is mechanically coupled to the movable device 110 in a manner that enables the VDT to accurately determine the position of the moveable device; Paragraph [0017] Line 4-8; Figure 1 shows that the coils are electromagnetically coupled by the shaft 128), and wherein 
movement of said input shaft [128] varies a voltage induced by each of the secondary coils [124, 126] (The VDT 120 may further include two secondary coils 124 and 126 and a shaft 128. The shaft 128 is mechanically coupled to the movable device 110 in a manner that enables the VDT to accurately determine the position of the moveable device; Paragraph [0017] Line 4-8; When the primary coil 122 receives the input AC signal from the DAC 130, the primary coil 122 induces an AC sine wave current on the secondary coils 124 and 126 proportional to the position of the shaft 128. Accordingly, the secondary coils 124 and 126 Paragraph [0017] Line 13-19), 
said varied induced voltages (sine wave as the varied induced voltage) thereby indicating said positions of said shaft [128] (When the primary coil 122 receives the input AC signal from the DAC 130, the primary coil 122 induces an AC sine wave current on the secondary coils 124 and 126 proportional to the position of the shaft 128. Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 13-19); wherein the first secondary coil [124] configured to output a first AC output signal (The signal goes to 140 from the first secondary coil 124 is the first output signal) (Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 17-19; Figure 1 shows that the output from the first secondary coil 124 goes to first anti-aliasing filter 140), and the second secondary coil is configured to output a second AC output signal (The signal goes to 140 from the second secondary coil 126 is the second output signal)  respectively (Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 17-19; Figure 1 shows that the output from the second secondary coil 126 goes to other or second anti-aliasing filter 140);
said position sensing system [100] further comprising:
a first AC/DC converting means [150]+160 (The AC/DC converting means which is connected with the secondary coil 124) configured to convert said first AC output signal to a first DC output signal (The anti-aliasing filters 140 are coupled to the analog to digital converters (ADCs) 150; Paragraph [0020] Line 1-2; Paragraph [19 discloses the steps to ; and
a second AC/DC converting means [150]+160 (The other AC/DC converting means which is connected with the secondary coil 126) configured to convert said second AC output signal to a second DC signal (The anti-aliasing filters 140 are coupled to the analog to digital converters (ADCs) 150; Paragraph [0020] Line 1-2; Paragraph [19] discloses the steps to transfer signal from the secondary coil to AC/DC converting means to output the second DC signal); and
wherein said first and second DC output signals [150] each indicate an individual position of said input shaft [128] (in FIG. 1, a single processor 170, such as an FPGA, is provided to processes the data from the data paths and to control the DAC 130. However, in other embodiments a separate processor 170 could be used to process the data output from the VDT 120 and a separate processor 170 may be used to control the ADCs 150 conversions and/or the DAC 130; Paragraph [0022] Line 13-17; Therefore two processor can be used for each AC/DC converting means and therefore two output can be received from the two processor to determine the position of the shaft. Therefore two AC/DC converter is used for different position of the shaft),
wherein said first AC output signal means (output signal from secondary coil 124) is connected to a first output circuit [160] and said second AC output signal means (output from secondary coil 126) is connected to a second output circuit [160] and;
wherein 
said first AC/DC converting means [150] is provided on said first output circuit [160] (digital filter 160 connected with the secondary coil 124 is the first the output circuit) and said second AC/DC converting means is provided on said second output circuit [160] (digital filter 160 connected with the secondary coil 126 is the second the output circuit) (The processor 170 determines the position of the movable device 110 by processing the data output from the ADCs 150, and filtered by the digital filters 160 as discussed in further detail below; Paragraph [0022] Line 1-4; However, in other embodiments a separate processor 170 could be used to process the data output from the VDT 120 and a separate processor 170 may be used to control the ADCs 150 conversions and/or the DAC 130; Paragraph [0022] Line 13-17).

Regarding claim 2, Sloat teaches a position sensing system wherein
each of the first and second AC/DC converting means configured to output said first and second DC output signals comprises a RMS to DC convertor (determining the magnitude of the second secondary coil signal by calculating the square root of the sum of the squares of the third and fourth accumulators; Paragraph [0004] Line 41-48; The processor 170 then calculates a magnitude of the real and imaginary components of the DFT by correlation for each of the secondary windings 124 and 126 of the VDT 120. (Step 340). In one embodiment, for example, the processor may calculate the magnitude according to Equation 2: 
Magwinding= [square root over ((ReX[k].sup.2+ImX[k].sup.2))] Equation 2 (Paragraph [0035] Line 1-6; The processor 170 may then determine the position of the moveable device 110 by performing the calculation described in Equation 3. (Step 350). 
VDT position = MagA - MagB MagA + MagB Equation 3 ##EQU00003## , Where MagA is the magnitude of the data from secondary winding 124 and MagB is the magnitude of the data from secondary winding 126 calculated in Step 340; Paragraph [0036] Line 1-3). 

Regarding claim 3, Sloat teaches a position sensing system, comprising 
a DC input connected to said VDT [120] (In one embodiment, for example, the VDT 120 may include a primary coil 122. The primary coil 122 receives an input an alternating current (AC) signal from a Digital to Analog Converter (DAC) 130; Paragraph [0017] Line 1-4; the DAC 130 to apply a DC current such as a predetermined pulse width modulation or pulse density modulation, to the primary winding 122 of the VDT 120; Paragraph [0025] Line 9-12; DC input is connected to the VDT 120),

Regarding claim 5, Sloat teaches a position sensing system, 	
further comprising an AC excitation generation unit [130] positioned between said DC input (not shown in the figure) and said VDT [120], and configured to condition said DC input to provide AC excitation to said VDT [120] (The DAC 130 may be composed of an analog filter that allows a digital version of the sine wave signal to be generated within the processor. There are several methods for generating a sine wave signal digitally; Paragraph [0018] Line 1-4).

Regarding claim 11, Sloat teaches a pilot control unit (FIG. 1 illustrates a system 100 for determining a position of a moveable device 110, in accordance with an embodiment. The system 100 may integrated within or added to another system. The other system 105 may be, for example, a vehicle such as an aircraft, a spacecraft, an automobile, a watercraft, or the like; Paragraph [0014] Line 1-5) comprising:
the position sensing system of claim 1 (see rejection of claim 1above);
wherein said shaft [128] is connected to a component [110] of said pilot control unit (In an aircraft, for example, the moveable device 110 may be any of various control surfaces such as a flap, an aileron, a rudder, a flaperon, a valve, any of various pilot inceptors including a control stick, a trim wheel, a rudder pedal and a steering yoke, any of various engine controls including a bleed valve, a thrust reverser and an inlet control vane, or the like; Paragraph [0014] Line 12-19), and
said position of said shaft [128] indicates a position of said component [110] of said pilot control unit (The shaft 128 is mechanically coupled to the movable device 110 in a manner that enables the VDT to accurately determine the position of the moveable device; Paragraph [0017] Line 4-8).

Regarding claim 12, Sloat teaches a method for detecting a position of an input shaft [128] of a variable differential transformer (VDT) [120] (a control system, and more particularly relates to determining a position of a moveable device within a system; Paragraph [0001] Line 1-3; The system 100 further includes a variable displacement transformer (VDT) 120. The VDT 120 may be a linear variable displacement transformer (LVDT) or a rotary variable displacement transformer (RVDT); Paragraph [0016] Line 1-3) comprising:
a primary coil [122] configured to provide a magnetic field (The VDT 120 may include a primary coil 122. The primary coil 122 receives an input an alternating current (AC) signal from a Digital to Analog Converter (DAC) 130; Paragraph [0017] Line 1-4), and 
first [124] and second secondary [126] coils electromagnetically coupled to the primary coil [122] (The VDT 120 may further include two secondary coils 124 and 126 and a shaft 128. The shaft 128 is mechanically coupled to the movable device 110 in a manner that Paragraph [0017] Line 4-8; Figure 1 shows that the coils are electromagnetically coupled by the shaft 128), and wherein 
movement of said input shaft [128] varies a voltage induced by each of the secondary coils [124, 126] (The VDT 120 may further include two secondary coils 124 and 126 and a shaft 128. The shaft 128 is mechanically coupled to the movable device 110 in a manner that enables the VDT to accurately determine the position of the moveable device; Paragraph [0017] Line 4-8; When the primary coil 122 receives the input AC signal from the DAC 130, the primary coil 122 induces an AC sine wave current on the secondary coils 124 and 126 proportional to the position of the shaft 128. Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 13-19), 
said varied induced voltages (sine wave as the varied induced voltage) thereby indicating said positions of said shaft [128] (When the primary coil 122 receives the input AC signal from the DAC 130, the primary coil 122 induces an AC sine wave current on the secondary coils 124 and 126 proportional to the position of the shaft 128. Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 13-19); 
wherein the first secondary coil [124] configured to output a first AC output signal (The signal goes to 140 from the first secondary coil 124 is the first output signal) (Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 17-19; Figure 1 shows that the output from the first secondary coil 124 goes to first anti-aliasing filter 140), and the second secondary coil is configured to output a second AC output signal (The signal goes to 140 from the second secondary coil 126 is the second output signal)  respectively (Accordingly, the secondary coils 124 and 126 output an AC sine wave voltage which can accurately be converted into a position of the moveable device 110; Paragraph [0017] Line 17-19; Figure 1 shows that the output from the second secondary coil 126 goes to other or second anti-aliasing filter 140); said method comprising
converting said first AC output signal to a first DC output signal with a fist AC/DC converter [150] (The AC/DC converting means which is connected with the first secondary coil 124) (The anti-aliasing filters 140 are coupled to the analog to digital converters (ADCs) 150; Paragraph [0020] Line 1-2; Paragraph [19 discloses the steps to transfer signal from the secondary coil to AC/DC converting means to output the first DC signal); 
converting said second AC output signal to a second DC signal with a second AC/DC converter [150] (The other AC/DC converting means which is connected with the secondary coil 126) (The anti-aliasing filters 140 are coupled to the analog to digital converters (ADCs) 150; Paragraph [0020] Line 1-2; Paragraph [19] discloses the steps to transfer signal from the secondary coil to AC/DC converting means to output the second DC signal); and
wherein said first and second DC output signals [150] each indicate an individual position of said input shaft [128] (in FIG. 1, a single processor 170, such as an FPGA, is provided to processes the data from the data paths and to control the DAC 130. However, in other embodiments a separate processor 170 could be used to process the data output from the VDT 120 and a separate processor 170 may be used to control the ADCs 150 conversions and/or the DAC 130; Paragraph [0022] Line 13-17; Therefore two processor can be used for each AC/DC converting means and therefore two output can be received from the two processor to ,
connecting said first AC output signal means (output signal from secondary coil 124) to a first output circuit [160] and said second AC output signal means (output signal from secondary coil 126) to a second output circuit [160] (output from secondary coil 126) and;
providing said first AC/DC converting means [150] on said first output circuit [160] (digital filter 160 connected with the secondary coil 124 is the first output circuit) and said second AC/DC converting means [150] on said second output circuit [160] (digital filter 160 connected with the secondary coil 126 is the second the output circuit) (The processor 170 determines the position of the movable device 110 by processing the data output from the ADCs 150, and filtered by the digital filters 160 as discussed in further detail below; Paragraph [0022] Line 1-4; However, in other embodiments a separate processor 170 could be used to process the data output from the VDT 120 and a separate processor 170 may be used to control the ADCs 150 conversions and/or the DAC 130; Paragraph [0022] Line 13-17).


Regarding claim 13, Sloat teaches method, 	
further comprising providing a DC input (not shown in the figure) to said VDT [120], and generating an AC input from said DC input and supplying said AC input to said VDT [120] (The DAC 130 may be composed of an analog filter that allows a digital version of the sine wave signal to be generated within the processor. There are several methods for generating a sine wave signal digitally; Paragraph [0018] Line 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 A1 in view of Nyce et al. (Hereinafter “Nyce”) in the US Patent Number US 8692541 B2.

Regarding claim 4, Sloat fails to teach a position sensing system, further comprising a lightning and electromagnetic interference protection unit connected between said DC input and said VDT. 
Nyce teaches sensors that utilize a sensing element and electronic circuits in performing a sensing function to measure the value of a physical parameter, such as linear or rotary position, and that provide an electrical output indicative of the value of the measured parameter (Column 1 line 7-11), further comprising 
a lightning and electromagnetic interference protection unit connected between said DC input and said VDT (Zener diode (D1) protects against reverse-connection, and also protects against over voltage and electrostatic discharge. Inductor L1 provides an impedance between the one wire (75) and the power supply for the circuit (at the top of C4), so that the temperature and position frequencies can be impressed upon the one wire (75) without also appearing on the power supply voltage for the circuit, at the top of C4. Capacitor C4 filters the Column 6 Line 61-67; Here the Zener diode also the inductor and capacitor functions as the lightning and electromagnetic interference protection unit as the Zener diode protect against reverse connection). The purpose of doing so is to protect against reverse-connection, to protect against over voltage and electrostatic discharge and to provide a steady supply voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sloat in view of Nyce, because Nyce teaches to connect a lightning and electromagnetic interference protection unit between said DC input and said VDT protects against reverse-connection, protects against over voltage and electrostatic discharge and provides a steady supply voltage (Column 6 Line 61-67).

Claims 8, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sloat ‘714 A1 in view of Waugaman in the US Patent Number US 5414939 A.

Regarding claim 8, Sloat fails to teach a system, wherein each output circuit further comprises a gain calibration unit.
Waugaman teaches a system and method for digitally processing a plurality of parameter measurement signals (Column 1 Line 7-8), wherein 
each output circuit further comprises a gain calibration unit [112] in Figure 4 (The output of filter 108 indicative of core position is applied to a scaling amplifier 110 whose gain is set by a null source and gain control selection circuit 112 (FIGS. 3 and 4). As will be noted in detail hereinafter, the gain of each scaling amplifier is set by processor section 84 (FIG. 2); Column 5 Line 34-39). The purpose of doing so is to allow the contact measurement system to be calibrated to a standard set-up container, to make the system display show the calibrated container value, to detect null position of the LVDT selected by the processor section, and to provide a corresponding signal to a null detection amplifier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sloat in view of Waugaman, because Waugaman teaches to include a gain calibration unit allows the contact measurement system to be calibrated to a standard set-up container, makes the system display show the calibrated container value (Column 5 line 40-43), detects null position of the LVDT selected by the processor section, and provides a corresponding signal to a null detection amplifier (Column 5 Line 61-65).


Regarding claim 9, Sloat teaches a system, wherein 
each gain calibration unit is operatively connected to a thermistor [190] to adjust the output gain of the gain calibration unit (the system 100 further includes a temperature sensor 190 mounted on the VDT 120 and an analog to digital converter 195 coupled to the output of the temperature sensor 190. The temperature of the VDT 120 is measured by the temperature sensor 190. The Temperature sensor 190 could be of various types including a platinum resistance temperature device (RTD), a thermocouple, or a thermistor, or the like; paragraph [0024] Line 12-19). 


Regarding claim 10, Sloat fails to teach a system, wherein each output circuit further comprises an offset calibration unit.
Waugaman teaches a system and method for digitally processing a plurality of parameter measurement signals (Column 1 Line 7-8), wherein 
each output circuit further comprises an offset calibration unit [112] in Figure 4 (The output of filter 108 indicative of core position is applied to a scaling amplifier 110 whose gain is set by a null source and gain control selection circuit 112 (FIGS. 3 and 4). As will be noted in detail hereinafter, the gain of each scaling amplifier is set by processor section 84 (FIG. 2); Column 5 Line 34-39; gain control selection circuit 112 functions as the calibration unit as it calibrates the output). The purpose of doing so is to allow the contact measurement system to be calibrated to a standard set-up container, to make the system display show the calibrated container value, to detect null position of the LVDT selected by the processor section, and to provide a corresponding signal to a null detection amplifier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sloat in view of Waugaman, because Waugaman teaches to include an offset calibration unit allows the contact measurement system to be calibrated to a standard set-up container, makes the system display show the calibrated container value (Column 5 line 40-43), detects null position of the LVDT selected by the processor section, and provides a corresponding signal to a null detection amplifier (Column 5 Line 61-65).

Regarding claim 15, Sloat fails to teach a method, wherein each output circuit further comprises a gain calibration unit and/or an offset calibration unit.

each output circuit further comprises a gain calibration unit [112] in Figure 4 (The output of filter 108 indicative of core position is applied to a scaling amplifier 110 whose gain is set by a null source and gain control selection circuit 112 (FIGS. 3 and 4). As will be noted in detail hereinafter, the gain of each scaling amplifier is set by processor section 84 (FIG. 2); Column 5 Line 34-39). The purpose of doing so is to allow the contact measurement system to be calibrated to a standard set-up container, to make the system display show the calibrated container value, to detect null position of the LVDT selected by the processor section, and to provide a corresponding signal to a null detection amplifier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sloat in view of Waugaman, because Waugaman teaches to include a gain calibration unit allows the contact measurement system to be calibrated to a standard set-up container, makes the system display show the calibrated container value (Column 5 line 40-43), detects null position of the LVDT selected by the processor section, and provides a corresponding signal to a null detection amplifier (Column 5 Line 61-65).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NASIMA MONSUR/Primary Examiner, Art Unit 2866